       Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 1 of 15



IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK


 STEWART SMITH, individually and on                    Case No. : 5:20-CV-202[TJM/ATB]
 behalf of all others similarly situated,

          Plaintiff,                                   CLASS ACTION COMPLAINT

 v.
                                                       DEMAND FOR JURY TRIAL
 RAPID RESPONSE MONITORING
 SERVICES INCORPORATED,

          Defendant.



            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Stewart Smith (“Smith” or “Plaintiff”) brings this Class Action Complaint and

Demand for Jury Trial (“Complaint”) against Defendant Rapid Response Monitoring Services

Incorporated (“Defendant” or “RRMS”) to: (1) stop its practice of placing calls (either on its own

or via a third-party acting on its behalf and for its benefit) using “an artificial or prerecorded

voice” to the telephones of consumers nationwide without their prior express consent, (2) enjoin

Defendant from continuing (either on its own or via a third-party acting on its behalf and for its

benefit) to place prerecorded telephone calls to consumers who did not provide their prior

express consent to receive them, (3) enjoin Defendant from calling consumers (either on its own

or via a third-party acting on its behalf and for its benefit) whose numbers are registered on the

National Do Not Call Registry, and (4) obtain redress for all persons injured by its conduct.

Plaintiff, for his Complaint, alleges as follows upon personal knowledge as to himself and his

own acts and experiences, and, as to all other matters, upon information and belief, including

investigation conducted by his attorneys.



                                                   1
       Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 2 of 15




                                  NATURE OF THE ACTION

       1.      RRMS is a home alarm services company based in Syracuse, New York.

       2.      Unfortunately for consumers, RRMS casts its marketing net too wide. That is, in

an attempt to promote their home alarm services and generate leads, Defendant conducted (and

continues to conduct) a wide-scale telemarketing campaign that features the repeated making of

unsolicited prerecorded phone calls to consumers’ telephones without consent and in violation of

the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”).

       3.      By making these prerecorded calls, Defendant and/or its agents caused Plaintiff

and the members of the Classes actual harm and cognizable legal injury. This includes the

aggravation and nuisance and invasions of privacy that result from the receipt of such

prerecorded calls, in addition to the wear and tear on their telephones, consumption of battery

life, consumption of memory on their phones and voicemail, lost minutes, loss of value realized

for the monies consumers paid to their carriers for the receipt of such calls, in the form of the

diminished use, enjoyment, value, and utility of their telephone plans. Furthermore, Defendant

and/or its agent made the calls knowing they interfered with Plaintiff and the other Class

members’ use and enjoyment of, and the ability to access their phones, including the related data,

voicemail, software, and hardware components.

       4.      The TCPA was enacted to protect consumers from prerecorded phone calls like

those alleged and described herein. In response to Defendant’s unlawful conduct, Plaintiff files

this lawsuit seeking injunctive relief, requiring Defendant to cease all prerecorded telephone

calling activities to telephones without first obtaining prior express written consent and to scrub




                                                  2
       Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 3 of 15



the calls against the national do not call registry, as well as an award of statutory damages to the

members of the Classes under the TCPA, costs, and reasonable attorney’s fees

                                             PARTIES

        5.       Plaintiff Stewart Smith is a natural person and resident of Pennsylvania. He

resides in Willow Grove, Montgomery County, Pennsylvania.

        6.       Defendant Rapid Response Monitoring Services Incorporated is a New York

corporation with a principal place of business located at 400 West Division Street, Syracuse,

New York 13204. Defendant transacts business in this District, and is headquartered in this

District.

                                  JURISDICTION AND VENUE

        7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§ 1331, as the action arises under the TCPA, which is a federal statute. This Court has general

personal jurisdiction over Defendant because it is headquartered in this District, and because the

wrongful conduct giving rise to this case occurred in, was directed from, and/or emanated from

this District.

        8.       Venue is proper in this District under 28 U.S.C. § 1391(b) because RRMS is

headquartered within this District and because the wrongful conduct giving rise to this case

occurred in, was directed from, and/or emanated from this District.

                             COMMON FACTUAL ALLEGATIONS

        9.       In recent years, companies such as RRMS have turned to unsolicited

telemarketing as a way to increase their customer base. Widespread telemarketing is a primary

method by which Defendant recruits new customers.




                                                  3
       Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 4 of 15



       10.     As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

telemarketing calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

       11.     In plain violation of this rule, Defendant fails to obtain any prior express written

consent to make prerecorded calls to cellular and landline telephone numbers.

       12.     In placing the prerecorded calls that form the basis of this Complaint, Defendant

utilized a prerecorded voice that played a prerecorded message even if the call was answered by

an answering machine as opposed to a live person.

       13.     Furthermore, Defendant (or its agent) calls customers who have no “established

business relationship” with Defendant and who are registered on the Do Not Call Registry.

       14.     Prior to placing these prerecorded voice calls to consumers, Defendant failed to

obtain express written consent as required by the TCPA.

       15.     At all times material to this Complaint, Defendant was and is fully aware that

unsolicited telemarketing calls are being made to consumers’ telephones through its own efforts

and their agents.

       16.     Defendant knowingly made (and continues to make) unsolicited prerecorded

telemarketing calls without the prior express written consent of the call recipients as well as calls

to those on the national do not call registry. In so doing, Defendant not only invaded the

personal privacy of Plaintiff and members of the putative Classes, but also intentionally and

repeatedly violated the TCPA.




                                                  4
        Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 5 of 15



                         FACTS SPECIFIC TO PLAINTIFF SMITH

        17.    Smith is the owner and customary user of a cellphone number ending in 6860.

        18.    Plaintiff’s number has been registered on the Do Not Call Registry since June 11,

2010.

        19.    On October 8, 2019, Smith received an unsolicited telemarketing call on his

cellphone from the number 267-876-4411. The call featured an artificial or pre-recorded voice.

        20.    Smith was prompted to press a number to speak to a live person and, wanting to

know who called him, followed the prompts and was connected with a representative of Alliance

Security. The Alliance representative solicited Smith for a home security system which would be

monitored by Defendant RRMS.

        21.    On October 10, 2019, Smith received another call, this time from the number 267-

877-1103. This call was placed by Chris Platt from Alliance and was made to follow up on the

unsolicited telemarketing call Smith received on October 8, 2019 regarding a home security

system which would be monitored by RRMS.

        22.    Also on October 10, 2019, Smith received an email from Chris Platt from

Alliance. In the email, Platt said that the company Alliance uses for monitoring the systems it

installs is RRMS. Platt added that RRMS is “the #1 ranked and awarded monitoring station in

the nation.”

        23.    On January 2, 2020, Plaintiff received a pre-recorded call from the phone number

267-686-2060. The recorded message was from Alliance Security, again pitching a home

security system which would be monitored by RRMS.

        24.    During all times relevant, Plaintiff did not consent orally or in writing for

Defendant (or its agent) to place prerecorded calls to him. Simply put, Defendant never obtained



                                                 5
       Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 6 of 15



Plaintiff’s prior written (or oral, for that matter) express consent to place any telephone calls to

him using a prerecorded voice.

       25.     By virtue of the prerecorded telephone calls alleged herein, Defendant has caused

consumers actual harm in the form of annoyance, nuisance, and invasion of privacy. In addition,

the calls disturbed Plaintiff’s use and enjoyment of his phone, interfered with his use and

enjoyment of his voicemail, took up space in his voicemail memory and required his time to

listen to, in addition to the wear and tear on the phone’s hardware (including the phone’s battery)

and the consumption of memory on Plaintiff’s phone. In the present case, a consumer could be

subjected to many unsolicited prerecorded telephone calls as the Defendant does not take care to

ensure that the recipients of its prerecorded calls have given their prior express written consent to

be called.

       26.     In order to redress these injuries, Plaintiff, on behalf of himself and the classes of

similarly situated individuals, bring suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits unsolicited prerecorded telephone calls to telephones and

which prohibits calls to the phone numbers of consumers who are registered on the do not call

registry without their consent.

       27.     On behalf of the Classes, Plaintiff seeks an injunction requiring Defendant to

cease all unsolicited prerecorded telephone calling activities and calls to telephone numbers

registered on the Do Not Call Registry without their consent, and an award of statutory damages

to the class members to be paid into a common fund for the benefit of the Class, together with

costs and reasonable attorney’s fees to be paid from any such common fund.




                                                  6
       Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 7 of 15



                                    CLASS ALLEGATIONS

       28.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following Classes:

       Prerecorded No Consent Class: All persons in the United States from four years
       prior to the filing of this action through the date the date notice is sent to the Class
       who (1) received a telemarketing call made by Alliance or any of Alliance’s sub-
       dealers, vendors, lead generators, or agents either promoting RRMS’s goods or
       services or that could have resulted in the installation of a home security system
       that could use or include any RRMS product or service, (2) on the person’s
       telephone, (3) using an artificial or prerecorded voice, and (4) for whom
       Defendant claims prior express written consent was obtained in the same manner
       as Defendant claims prior express written consent was obtained to call the
       Plaintiff.

       Do Not Call Class: All persons in the United States from four years prior to the
       filing of this action through the date notice is sent to the Class who (1) received
       more than one telephone call; (2) on a telephone number; (3) which had been
       listed on the National Do Not Call Registry for at least thirty days; (4) from
       Alliance or any of Alliance’s sub-dealers, vendors, lead generators, or agents
       either promoting RRMS’s goods or services or that could have resulted in the
       installation of a home security system that could use or include any RRMS
       product or service; and (5) for whom Defendant had no record of express consent
       to make such telephone calls at the time they were made.

       29.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers, and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated

and/or released. Plaintiff anticipates the need to amend the class definitions following

appropriate discovery.

                                                  7
       Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 8 of 15



       30.     Numerosity: The exact size of the Classes are unknown and not available to

Plaintiff at this time, but it is clear that individual joinder is impracticable. On information and

belief, Defendant placed prerecorded telephone calls to thousands of consumers who fall into the

definition of the Classes. Members of the Classes can be easily identified through Defendant’s

records and by reference to objective criteria like the Do Not Call Registry.

       31.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) whether Defendant’s conduct constitutes a violation of the TCPA;

               (b) whether Defendant systematically made telephone calls to members of the
                   Prerecorded No Consent Class without first obtaining prior express written
                   consent to make the calls;

               (c) whether Defendant utilized a prerecorded voice to make its calls to members
                   of the Prerecorded No Consent Class;

               (d) whether Defendant made prerecorded telephone calls to members of the
                   Prerecorded No Consent Class without first obtaining prior express written
                   consent to make the calls;

               (e) whether Defendant made calls to the telephone numbers of members of the Do
                   Not Call Class without first scrubbing its call list against the do not call
                   registry;

               (f) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct; and

               (g) whether Defendant obtained prior express written consent to contact any class
                   members.

       32.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

                                                   8
       Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 9 of 15



defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor his counsel has any interest adverse to the Classes.

       33.     Appropriateness: This class action is also appropriate for certification because

Defendant have acted or refused to act on grounds generally applicable to the Classes and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as a whole, not on facts or law applicable only to Plaintiff. Additionally,

the damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court. Economies of time, effort, and expense will be fostered and uniformity of

decisions will be ensured.

                                FIRST CAUSE OF ACTION
                            Telephone Consumer Protection Act
                            (Violations of 47 U.S.C. § 227, et seq.)
                (On Behalf of Plaintiff and the Prerecorded No Consent Class)

       34.     Plaintiff incorporates the foregoing factual allegations as if fully set forth herein.

       35.     Defendant (or its agent) made telephone calls using an artificial or pre-recorded

voice to telephone numbers belonging to Plaintiff and other members of the Prerecorded No




                                                  9
      Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 10 of 15



Consent Class without first obtaining prior express written consent to receive such calls. Written

consent is required, yet Defendant failed to obtain written or oral consent.

          36.   The prerecorded voice calls actually played a prerecorded voice on Plaintiff’s

telephone.

          37.   By making the unsolicited telephone calls to Plaintiff and the Prerecorded No

Consent Class members’ telephones without their prior express written consent, and by utilizing

a prerecorded voice to make those calls, Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).

          38.   As a result of Defendant’s unlawful conduct, Plaintiff and the members of the

Prerecorded No Consent Class are each entitled a minimum of Five Hundred Dollars ($500.00)

in damages for each such violation of the TCPA.

          39.   In the event that the Court determines that Defendant’s conduct was willful and

knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the Prerecorded No Consent Class.

                              SECOND CAUSE OF ACTION
                             Violation of 47 U.S.C. § 227, et seq.
                       (On behalf of Plaintiff and the Do Not Call Class)

          40.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth

herein.

          41.   47 U.S.C. § 227(c) provides that any “person who has received more than one

telephone call within any 12-month period by or on behalf of the same entity in violation of the

regulations prescribed under this subsection may” bring a private action based on a violation of

said regulations, which were promulgated to protect telephone subscribers’ privacy rights to

avoid receiving telephone solicitations to which they object.

          42.   The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

                                                  10
      Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 11 of 15



who has registered his or her telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

       43.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers to the extent described in the FCC’s July 3, 2003 Report and Order, which in turn,

provides as follows:

       The Commission’s rules provide that companies making telephone solicitations to
       residential telephone subscribers must comply with time of day restrictions and
       must institute procedures for maintaining do-not-call lists. For the reasons
       described above, we conclude that these rules apply to calls made to wireless
       telephone numbers. We believe that wireless subscribers should be afforded the
       same protections as wireline subscribers. 1

       44.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate

any call for telemarketing purposes to a residential telephone subscriber unless such person or

entity has instituted procedures for maintaining a list of persons who request not to receive

telemarketing calls made by or on behalf of that person or entity. The procedures instituted must

meet the following minimum standards:

       (1) Written policy. Persons or entitles making calls for telemarketing purposes must
       have a written policy, available upon demand, for maintaining a do-not-call list.

       (2) Training of personnel engaged in telemarketing. Personnel engaged in any
       aspect of telemarketing must be informed and trained in the existence and use of
       the do-not-call list.

       (3) Recording, disclosure of do-not-call requests. If a person or entity making a call
       for telemarketing purposes (or on whose behalf such a call is made) receives a
       request from a residential telephone subscriber not to receive calls from that person
       or entity, the person or entity must record the request and place the subscriber’s
       name, if provided, and telephone number on the do-not-call list at the time the
       request is made. Persons or entities making calls for telemarketing purposes (or on


1
 Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) available at
https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                11
      Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 12 of 15



       whose behalf such calls are made) must honor a residential subscriber’s do-not-call
       request within a reasonable time from the date such request is made. This period
       may not exceed thirty days from the date of such request . . . .

       (4) Identification of sellers and telemarketers. A person or entity making a call for
       telemarketing purposes must provide the called party with the name of the
       individual caller, the name of the person or entity on whose behalf the call is being
       made, and a telephone number or address at which the person or entity may be
       contacted. The telephone number provided may not be a 900 number or any other
       number for which charges exceed local or long distance transmission charges.

       (5) Affiliated persons or entities. In the absence of a specific request by the
       subscriber to the contrary, a residential subscriber’s do-not-call request shall apply
       to the particular business entity making the call (or on whose behalf a call is made),
       and will not apply to affiliated entities unless the consumer reasonably would
       expect them to be included given the identification of the caller and the product
       being advertised.

       (6) Maintenance of do-not-call lists. A person or entity making calls for
       telemarketing purposes must maintain a record of a consumer’s request not to
       receive further telemarketing calls. A do-not-call request must be honored for 5
       years from the time the request is made.

       45.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to wireless telephone subscribers such as Plaintiff and the Do Not Call

Registry Class members who registered their respective telephone numbers on the National Do

Not Call Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government. These consumers requested to not receive calls from

Defendant, as set forth in 47 C.F.R. § 64.1200(d)(3).

       46.     Defendant also violated 47 C.F.R. § 64.1200(d) by failing to have a written policy

of dealing with do not call requests available on demand, by failing to inform or train its

personnel engaged in telemarketing regarding the existence and/or use of any do not call list, and

by failing to internally record and honor do not call requests.

       47.     Defendant made more than one unsolicited telephone call to Plaintiff and other

members of the Do Not Call Registry Class within a 12-month period without their prior express

                                                 12
        Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 13 of 15



consent to receive such calls. Plaintiff and other members of the Do Not Call Registry Class

never provided any form of consent to receive telephone calls from Defendant, and/or Defendant

does not have a current record of consent to place telemarketing calls to them.

        48.    Defendant violated 47 C.F.R. § 64.1200(d) by initiating calls for telemarketing

purposes to residential and wireless telephone subscribers, such as Plaintiff and the Do Not Call

Registry Class, without instituting procedures that comply with the regulatory minimum

standards for maintaining a list of persons who request not to receive telemarketing calls from

them.

        49.    Defendant further violated the TCPA by calling ported or recycled numbers on

more than one occasion.

        50.    Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one telephone call in a 12-month period made by or on behalf

of Defendant in violation of 47 C.F.R. § 64.1200, as described above.

        51.    As a result of Defendant’ conduct as alleged herein, Plaintiff and the Do Not Call

Registry Class suffered actual damages and, under section 47 U.S.C. § 227(c), are each entitled,

inter alia, to receive up to $500 in damages for such violations of 47 C.F.R. § 64.1200.

        52.    To the extent Defendant’s misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:




                                                13
      Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 14 of 15



       1.      An order certifying the Classes as defined above, appointing Plaintiff Smith as the

representative of the Classes, and appointing his counsel as Class Counsel;

       2.      An award of actual monetary loss from such violations or the sum of five hundred

dollars ($500.00) for each violation, whichever is greater all to be paid into a common fund for

the benefit of the Plaintiff and the Class Members;

       3.      An order declaring that Defendant’s actions, as set out above, violate the TCPA;

       4.      A declaratory judgment that Defendant’s telephone calling equipment constitutes

an automatic telephone dialing system under the TCPA;

       5.      An order requiring Defendant to disgorge any ill-gotten funds acquired as a result

of its unlawful telephone calling practices;

       6.      An order requiring Defendant to identify any third-party involved in the pre-

recorded calling as set out above, as well as the terms of any contract or compensation

arrangement it has with such third parties;

       7.      An injunction requiring Defendant to cease all unsolicited prerecorded calling

activities, and otherwise protecting the interests of the Classes;

       8.      An injunction prohibiting Defendant from using, or contracting the use of, a pre-

recorded voice without obtaining, and maintaining records of, call recipient’s prior express

written consent to receive calls made with such equipment;

       9.      An injunction prohibiting Defendant from contracting with any third-party for

marketing purposes until it establishes and implements policies and procedures for ensuring the

third-party’s compliance with the TCPA;

       10.     An injunction prohibiting Defendant from conducting any future telemarketing

activities until it has established an internal Do Not Call List as required by the TCPA;



                                                 14
      Case 5:20-cv-00202-TJM-ATB Document 1 Filed 02/24/20 Page 15 of 15



       11.     An award of reasonable attorneys’ fees and costs to be paid out of the common

fund prayed for above; and

       12.     Such other and further relief that the Court deems reasonable and just.

                                       JURY DEMAND

       Plaintiff requests a trial by jury of all claims that can be so tried.

                                               Respectfully Submitted,



                                               STEWART SMITH, individually and on behalf of
                                               class of similarly situated individuals


Dated: February 24, 2020                       /s/ James R. Peluso
                                               James R. Peluso (Bar Roll # 105634)
                                               jpeluso@dblawny.com
                                               Dreyer Boyajian LLP
                                               75 Columbia Street
                                               Albany, NY 12210
                                               Tel: (518) 453-7784

                                               Steven L. Woodrow*
                                               swoodrow@woodrowpeluso.com
                                               Patrick H. Peluso*
                                               ppeluso@woodrowpeluso.com
                                               Woodrow & Peluso, LLC
                                               3900 East Mexico Ave., Suite 300
                                               Denver, Colorado 80210
                                               Telephone: (720) 213-0675
                                               Facsimile: (303) 927-0809

                                               Attorneys for Plaintiff and the Classes

                                               * Pro Hac Vice Admission to Be Sought




                                                  15
